Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Application serial no. 16/425,930 is being allowed since the closest prior art references to Yin et al (CN 104792775) and Hickey et al (US 3,540,845), as well as the other prior art of record, fail to teach or fairly suggest a test kit for estimating chemical oxygen demand of water comprising a potassium dichromate oxidant at a concentration from 0.01M to 0.05M, an ammonium iron(II) sulfate reductant at a concentration from 0.02M to 0.2M, a ferroin indicator, wherein a ratio of the reductant to the indicator ranges from 4:1 to 2:1, and a color chart comprising a blue component corresponding to a numeric sign “50”, an indigo component corresponding to a numeric sign “100”, an umber component corresponding to a numeric sign “150”, and an orange component corresponding to a numeric sign “200”. In particular, the references to Yin et al and Hickey et al fail to teach or fairly suggest a kit comprising a combination of potassium dichromate having a concentration in a range from 0.01M to 0.05M, a ratio of the reductant to the indicator in the test kit in a range from 4:1 to 2:1, and a color chart having the specific colors and numeric designations as now recited in claim 10. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        June 7, 2022